78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Walter A. MCCULLOUGH, Appellant,v.Barbara J. FISHER, Certified Court Reporter, CraigheadCounty, Arkansas, Appellee.
No. 95-2089.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1996.Filed March 8, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Walter A. McCullough appeals the adverse grant of summary judgment by the District Court1 in his 42 U.S.C. § 1983 (1994) action.   Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B. We also deny McCullough's motion to supplement the record on appeal.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas